Citation Nr: 0522564	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-07 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peptic ulcer 
disease.

Entitlement to an increased disability evaluation for chronic 
anxiety disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
January 1967.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating action by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran presented testimony via 
video conference during an appeals hearing at the RO before 
the undersigned Acting Veterans Law Judge (VLJ) in November 
2004.  A copy of the hearing transcript issued following the 
hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues on 
appeal.

2.  In a January 1975 rating decision, the RO denied the 
veteran's claim of service connection for peptic ulcer 
disease.  He was notified of this decision and of his 
appellate rights in February 1975.  The veteran did not file 
a timely appeal with respect to this issue, and this decision 
is final.


3.  Some of the evidence received since 1975, when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim for service connection for peptic 
ulcer disease, and raises a reasonable possibility of 
substantiating the claim.

4.  There is clear and unmistakable evidence that the veteran 
entered active duty with a pre-existing gastrointestinal 
disorder.  

5.  There is clear and unmistakable medical evidence that the 
pre-existing ulcer disorder did not undergo increase in 
disability or chronic aggravation during service.      

6.  The veteran's anxiety disorder is manifested by normal 
speech, anxious mood, appropriate affect, logical and tight 
thought process and associations, and no loosening of 
associations or confusion.  He also has no gross impairment 
in memory, is oriented to all spheres, has no hallucinations 
or delusions, has adequate insight and judgment, and has no 
suicidal or homicidal ideation.  Since 2001, his global 
assessment of functioning (GAF) score has been 50 which, 
equates to serious symptoms or any serious impairment in 
social, occupational, or school functioning. 


CONCLUSIONS OF LAW

1.  The unappealed January 1975 rating decision, which denied 
entitlement to service connection for peptic ulcer disease, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).

2.  The evidence received since the January 1975 rating 
decision which relates to the issue of service connection for 
peptic ulcer disease is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004). 


3.  The veteran's pre-existing peptic ulcer disease did not 
undergo aggravation or increase in disability during active 
service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 
3.304, 3.306 (2004); VAOPGCPREC 3-03 (July 16, 2003); Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

4.  The criteria for an increased disability evaluation in 
excess of 30 percent for chronic anxiety disorder for have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).    

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed of the evidence needed for a reopening of his claim 
of service connection and for his claim for an increased 
rating, via January 2003 and June 2003 RO letters, the August 
2003 rating decision, the March 2004 statement of the case 
(SOC), and the September 2004 supplemental statement of the 
case (SSOC).  In addition, the January 2003 and June 2003 RO 
letters, the March 2004 SOC and the September 2004 SSOC also 
provided the appellant with specific information concerning 
the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  These notices were provided prior to 
adjudication of the veteran's claims.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By the informational 
letters, the SOC and the SSOC, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the appellant's claims discussed herein 
would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  


Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the appellant's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.  

Peptic Ulcer Disease 

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in a January 
1975 rating decision, the RO denied the veteran's claim of 
service connection for peptic ulcer disease.  He was notified 
of this decision and of his appellate rights in February 
1975.  The veteran did not file a timely appeal with respect 
to this issue, and this decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, in January 2003, the 
veteran submitted a statement indicating that he was seeking 
to reopen his previously denied claim.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2004).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to January 1975 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence received since 1975 includes a February 2000 
letter from Ben Lowery, M.D.  This evidence is new in that it 
was not previously of record.  The Board also finds that this 
evidence is "material" for purposes of reopening the claim 
since it relates to an unestablished fact (i.e., in-service 
aggravation disease or injury).  That is, Dr. Lowery stated 
that he was certain the veteran's disabilities were 
aggravated by his active duty.  Again, assuming the 
credibility of this evidence, it provides a reasonable 
possibility of substantiating the claim.  

Having reopened the claim, the Board will now consider it on 
the merits, as the RO did in the statement of the case.  
Since the merits of the claim was considered by the RO, there 
is no prejudice to the veteran by the Board doing so.

Basically, the law permits service connection for a claimed 
disability where the evidence shows (1) injury or some 
incident in service; (2) a current disorder or disease; and 
(3) a cause-effect link between the two.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
evidence of a cause-effect link can be established if service 
medical records document such a link (see id.), or if 
competent post-service evidence documents such a link.  38 
C.F.R. § 3.303(d) (2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2004).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  
38 U.S.C.A. § 1111 (West 2002).  

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  

In this case, the veteran's induction examination in July 
1966 reflected normal examinations, and ulcer disease was not 
diagnosed.  He is therefore entitled to the presumption of 
soundness.  However, where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service. 

In a recent decision, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, 
summarized the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

The first question, then, is whether there is clear and 
unmistakable evidence that the veteran had a gastrointestinal 
disorder before he entered service.  The Board concludes 
there is.  Although ulcer disease was not diagnosed in July 
1966, the veteran did complain of frequent indigestion upon 
entry into service.  A private treatment record dated August 
12, 1966 (that is, approximately three months before entering 
onto active duty) indicates that the veteran had excess gas 
and had been vomiting up about all food for the prior two 
weeks.  The veteran provided a history during service of 
experiencing gastrointestinal problems for the prior five 
years.  He began complaining of gastrointestinal problems 
within one week of entering onto active duty, and the ulcer 
was shown on upper GI series performed approximately three 
weeks after he entered service.  Based on these facts, a 
Medical Board concluded the veteran's ulcer preexisted entry 
into service.  Since there is at least one pre-service 
medical record corroborating the history provided by the 
veteran of gastrointestinal difficulties, it cannot be said 
that the Medical Board's conclusions were erroneous.  This 
evidence is more than enough to show that the veteran clearly 
and unmistakably had ulcer disease before entering service.

The second question whether there is clear and unmistakable 
evidence that the pre-existing disease was not aggravated 
during service.  Generally, aggravation is shown by an 
increase in disability during service.  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The evidence against finding aggravation beyond a normal 
progress of the disorder amply outweighs that favoring 
aggravation.  First, the Medical Board during service 
unequivocally found that the ulcer disease was not aggravated 
by service.  That conclusion, made contemporaneous with the 
veteran's military service and based on his hospitalization 
therein, has significant probative value.  The August 1966 
private medical record clearly shows that the symptoms the 
veteran experienced before service were the same as those he 
experienced during service.  The post-service medical records 
document many complaints in the few years after service, but 
it is not until October 1970 that the veteran even mentioned 
his gastrointestinal problems and the prior documentation of 
an ulcer.  The fact that there was no reported increase in 
gastrointestinal symptoms until a few years after discharge, 
while not dispositive, is significantly probative evidence 
that aggravation likely did not occur.

A February 2000 statement from B. Lowrey, M.D., indicates 
that he had treated the veteran in the 1970s and that he had 
had anxiety depression syndrome, diabetes, and history of 
peptic ulcer disease.  The veteran also had severe problems 
with hypoglycemia, borderline diabetes, and chronic acid 
peptic symptoms.  Dr. Lowrey essentially noted that he could 
not contribute anything material that would further establish 
the onset of the veteran's problems.  However, Dr. Lowery was 
certain that "they" were aggravated during the veteran's 
active service because the veteran had emphasized this as 
early as 1970.  

Dr. Lowery's statement is not sufficient to establish 
aggravation for several reasons.  Dr. Lowery does not 
specifically state the veteran's ulcer condition was 
aggravated by service; rather, he lists a variety of 
conditions for which he treated the veteran, concluding with 
a general and unspecific statement that "they" were 
aggravated by service.  The basis of his opinion is clearly 
stated as the veteran's belief that such conditions were 
aggravated by service, since the veteran had stated so as 
early as 1970.  Closer inspection of Dr. Lowery's actual 
treatment records do not support this statement.  The October 
1970 treatment record referenced by Dr. Lowery and contained 
in the claims file merely discusses the veteran's history of 
gastrointestinal problems dating back to age 15, without any 
recording of increased severity during or since service.  
Also, Dr. Lowery mentions the normal physical exam in July 
1966, but fails to discuss the August 1966 treatment 
discussed in more detail above. This pre-service treatment is 
a crucial factual component in the analysis in this case, 
where the key theory upon which this claim is based is 
aggravation, and the lack of such a discussion in this report 
significantly diminishes the persuasive value of this 
opinion.

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
Dr. Lowery's medical opinion is simply not persuasive.  The 
opinion was  based solely on the veteran's reported history, 
and on Dr. Lowery's interpretation of his October 1970 
treatment note as reflecting history of increased 
symptomatology during service (which it does not).  The 
probative value of a medical opinion is significantly 
lessened to the extent it is based on an inaccurate factual 
premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  The Board is 
not required to accept medical opinions that are based solely 
on recitation of history, such as these.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  

At best, Dr. Lowery's opinion is one doctor's generalized, 
speculative, and conjectural opinion that aggravation took 
place, based in large part, if not completely, on the 
veteran's report of aggravation in service.  38 C.F.R. 
§ 3.102 (2004) (service connection may not be based on a 
resort to pure speculation or even remote possibility).  In 
light of all of the foregoing, the Board finds that VA has 
met its burden to rebut the presumption of soundness as to 
the ulcer disorder, and has shown no aggravation during 
service, by clear and unmistakable evidence.  Accordingly, 
service connection is not warranted unless the veteran can 
present even stronger evidence that the pre-existing ulcer 
problem itself, as opposed to symptomatology or even 
temporary exacerbation, did in fact undergo chronic worsening 
during active duty.  Given the above, the Board must conclude 
that the preponderance of the evidence against the claim.  As 
such, it does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
  
Increased Rating

In this case, in an October 2002 rating decision, the veteran 
was granted service connection for chronic anxiety disorder, 
and was assigned a 30 percent rating effective April 1997, 
under Diagnostic Code 9400.  Subsequently, in January 2003, 
the veteran indicated that he was seeking an increased rating 
for his service-connected anxiety.  There was no discussion 
as to any disagreement with the initial rating assigned by 
the RO.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

With respect to the applicable criteria, the schedular 
criteria, effective as of November 7, 1996, incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  Under 
these criteria, a 10 percent schedular evaluation for mental 
disorders, including generalized anxiety, contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or, symptoms controlled by continuous medication.  
See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  See id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

Although the regulations establish a general rating formula 
for mental disorders and ratings are assigned according to 
the manifestation of particular symptoms, the use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

With respect to the medical evidence of record, the evidence 
includes VA treatment records from the Little Rock VA Medical 
Center dated from 1968 to 1969, and from 1972 to 2003, and 
records received from the SSA, essentially describing the 
treatment the veteran has received over time for various 
health problems including anxiety, reflux disease, 
hypertension, hyperlipidemia, blastomycosis, etc.

An August 2001 report from P. Griffin, Ph.D., indicates the 
veteran was able to be around immediate family, but could not 
tolerate crowds larger than 5 or 6 people.  He had panic 
attacks when in a crowd with heart palpitations, shakiness 
and nausea.  He and his wife shopped at 4:00 a.m. in order to 
avoid crowds.  He also reported he was unable to sleep for 
two days prior to his appointment with Dr. Griffin, and had 
to take extra Valium just to come to the appointment.  The 
veteran had been unable to work since 1998, after 20 years of 
consistent gainful employment, but as his health worsened his 
psychological/emotional make-up was compromised and he was no 
longer able to work.  He was diagnosed with generalized 
anxiety disorder, and was assigned a global assessment of 
functioning (GAF) score of 50 which, according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), equates 
to serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job). 

A March 2002 VA examination report indicates the veteran had 
limited eye contact and appeared anxious with dysphoria.  His 
speech was within normal limits as to rate and rhythm.  His 
mood was anxious and depressed, but with appropriate affect.  
He had logical and tight thought process and associations, 
with no loosening of associations or confusions, gross 
impairment of memory, hallucinations or delusion.  He had 
limited insight and adequate judgment.  He was diagnosed with 
panic disorder with agoraphobia, and generalized anxiety 
disorder.  He was again assigned a GAF score of 50.  In 
addition, an August 2002 VA examination addendum confirmed 
the medical findings included in the March 2002 VA 
examination report.

Lastly, an April 2003 VA examination report indicates the 
veteran's palms were moist prior to the examination.  He had 
within normal limits speech, anxious mood, appropriate 
affect, logical and tight thought process and associations, 
and no loosening of associations or confusion.  The veteran 
also had no gross impairment in memory, was oriented to all 
spheres, had no hallucinations or delusions, had adequate 
insight and judgment, and had no suicidal or homicidal 
ideation.  He was diagnosed with anxiety disorder, not 
otherwise specified.  He was assigned a GAF score of 50.

Upon a review of the evidence, the Board finds that the 
veteran's anxiety disorder is manifested by normal speech, 
anxious mood, appropriate affect, logical and tight thought 
process and associations, and no loosening of associations or 
confusion.  He also has no gross impairment in memory, is 
oriented to all spheres, has no hallucinations or delusions, 
has adequate insight and judgment, and has no suicidal or 
homicidal ideation.  Since 2001, his global assessment of 
functioning (GAF) score has been 50 which, equates to serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

The veteran's anxiety disorder, however, does not more nearly 
approximate a disability characterized by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  He has maintained a lengthy marriage (35+ 
years) and describes their relationship as close.  He 
maintains relationships with other family members as well.  
Although the veteran complains of more than one panic attack 
per week, it must be noted that this is not documented by any 
type of objective evidence.  The veteran's psychiatric 
symptomatology has not been so severe that he has found it 
necessary to seek psychiatric treatment on either an 
inpatient or outpatient basis for more than three years.  The 
fact that he can forego such treatment clearly demonstrates 
his symptoms are of a fairly mild level.  Suicidal ideations 
have only been in the past, and the veteran does not 
experience more serious symptoms such as delusions or 
hallucinations.

As such, the Board finds that an increased disability rating 
in excess of 30 percent for the service-connected chronic 
anxiety disorder is not warranted in this case.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2004).  Simply put, the 
veteran's symptomatology does not meet the criteria required 
for the assignment of a disability rating in excess of 30 
percent, as discussed above.

The Board acknowledges that the veteran's GAF score has been 
50 since at least 2001.  In this respect, the Board finds 
that, although the veteran's GAF score has been considered, 
it is not dispositive.  A disability evaluation shall be 
assigned based on all the evidence of record that bears on 
occupation and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination, or solely on the basis of social 
impairment.  See 38 C.F.R. §§ 4.126 (2004).  The evidence of 
record simply do not show that he in fact has symptomatology 
such as suicidal ideation, severe obsessional rituals, or 
frequent shoplifting, and he is currently married.  For the 
reasons discussed above, the Board finds that an increased 
rating in excess of 30 percent is not warranted, and the 
claim for an increased rating for chronic anxiety disorder is 
denied.


ORDER

Although new and material evidence has been received to 
reopen a claim of service connection for peptic ulcer 
disease, the claim is denied.

An increased rating in excess of 30 percent for chronic 
anxiety disorder is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


